        Case 4:20-cv-03213-JST Document 21 Filed 07/10/20 Page 1 of 2


 1    Stephen E. Goldman (pro hac vice)
      E-Mail: sgoldman@rc.com
 2    Wystan M. Ackerman (pro hac vice)
      E-Mail: wackerman@rc.com
 3    ROBINSON & COLE LLP
      280 Trumbull Street
 4    Hartford, CT 06103
      Telephone: 860.275.8200
 5    Facsimile: 860.275.8299
 6    Andrew B. Downs, SBN 111435
      E-mail:andy.downs@bullivant.com
 7    Linda B. Oliver, SBN 166720
      E-mail:linda.oliver@bullivant.com
 8    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 9    San Francisco, CA 94104
      Telephone: 415.352.2700
10    Facsimile:     415.352.2701
11    Attorneys for Defendant Travelers Casualty
      Insurance Company of America
12

13                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15                                      OAKLAND DIVISION
16   MUDPIE, INC.,                                     Case No.: 4:20-cv-03213-JST
17                         Plaintiff,                  STATEMENT OF RECENT DECISION:
                                                       NOTICE OF SUBMISSION OF
18           vs.                                       MICHIGAN TRANSCRIPT
19   TRAVELERS CASUALTY INSURANCE                      Date: July 29, 2020
     COMPANY OF AMERICA,                               Time: 2:00 p.m.
20                                                     Before Hon. Jon S. Tigar
                           Defendant.                   (Oakland, Courtroom 6)
21

22

23          As promised in Travelers’ Reply (ECF 20, p. 10, n. 4), Travelers attaches a copy of the
24   Transcript of the July 1, 2020 hearing in the Circuit Court for the County of Ingham, Michigan
25   in Gavrilides Management Co. v. Michigan Ins. Co. No. 20-258-CB.
26

27

28


                                                   –1–
      STATEMENT OF RECENT DECISION: NOTICE OF SUBMISSION OF MICHIGAN TRANSCRIPT: CASE
                                    NO.: 4:20-CV-03213-JST
          Case 4:20-cv-03213-JST Document 21 Filed 07/10/20 Page 2 of 2


 1   DATED: July 10, 2020
 2                                                 BULLIVANT HOUSER BAILEY PC
 3

 4                                                 By /s/ Andrew B. Downs
                                                      Andrew B. Downs
 5                                                    Linda B. Oliver
 6                                                 Attorneys for Defendant Travelers Casualty
                                                   Insurance Company of America
 7

 8                      STATEMENT IN LIEU OF CERTIFICATE OF SERVICE
 9            This document will be served via the Court’s CM/ECF system, thus filing counsel is
10   unable to certify at this time that service has occurred. Should the CM/ECF e-file notice report
11   any failures in electronic service, counsel will serve this document by another means and will
12   file a supplemental Certificate of Service.
13

14
     4833-8701-9202.1
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    –2–
      STATEMENT OF RECENT DECISION: NOTICE OF SUBMISSION OF MICHIGAN TRANSCRIPT: CASE
                                    NO.: 4:20-CV-03213-JST
